—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 12, 1997, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed by the General Electric Company for 31 years. Anticipating that more layoffs would occur in his department, claimant resigned, accepting the employer’s offer of an early retirement incentive package. The Unemployment Insurance Appeal Board subsequently ruled that claimant was disqualified from receiving benefits because, inter alia, he had left his employment for personal and noncompelling reasons. It has been held that participating in an early retirement incentive program when there is continuing work available does not constitute good cause for leaving one’s employment (see, Matter of Joseph [Sweeney], 246 AD2d 944; Matter of Reid [Delta Air Lines — Sweeney], 244 AD2d 675). Although the workforce in claimant’s department had been reduced from 19 employees to 4 employees in the last year, claimant himself was never informed that his job was in jeopardy. Moreover, of the four employees remaining within claimant’s job classification, claimant had the most seniority and, therefore, could bump his coworkers if placed in other job titles after the layoff. Inasmuch as substantial evidence supports the Board’s finding that claim*870ant left his employment under disqualifying circumstances, its decision is, accordingly, affirmed.
Mikoll, J. P., White, Peters, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.